Citation Nr: 9919577	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  96-11 299	)	DATE
	)
	)               

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to reinstatement of VA dependency and indemnity 
compensation (DIC) benefits as the surviving spouse of the 
veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty for a total of four years, 
nine months, and seven days between March 1974 and November 
1979.  He died in September 1983, and the appellant is his 
former spouse.

By a decision entered in August 1994, the RO in Seattle, 
Washington, denied the appellant's claim for reinstatement of 
DIC.  She appealed that determination to the Board of 
Veterans' Appeals (Board), and the Board, by an April 1998 
decision, also denied the claim.

Thereafter, in June 1998, legislation was enacted which 
amended the law governing the reinstatement of DIC benefits.  
See Transportation Equity Act for the 21st Century, Pub. L. 
No. 105-178, § 8207, 112 Stat. 107, 495 (1998) (codified at 
38 U.S.C.A. § 1311(e) (West Supp. 1999)).  See also 
VAOPGCPREC 13-98 (Sept. 23, 1998).  In October 1998, the 
Acting VA General Counsel filed with the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) an 
unopposed motion for remand of the Board's April 1998 
decision.  It was requested that the Board's decision be 
vacated, and the case remanded, so that the appellant's claim 
could be considered under the new legislation.  See, e.g., 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  It was 
also requested that the appellant be permitted to submit 
additional evidence and argument on remand, and that the 
Board, in any subsequent decision on remand, set forth 
adequate reasons or bases for its findings and conclusions on 
all material issues of fact and law presented on the record.  
By order dated in December 1998, the Court granted the 
unopposed motion, vacated the Board's April 1998 decision, 
and remanded the matter to the Board.

In April 1999, the Board informed the appellant that her 
appeal had recently been transferred to the Board, and 
notified her of her right to submit additional argument and 
evidence in support of her appeal.  Thereafter, in June 1999, 
her representative submitted additional written argument.  
The case is now presented for appellate consideration.


FINDINGS OF FACT

1.  The appellant's May 1975 marriage to the veteran was 
terminated by the veteran's death in September 1983.

2.  The appellant was awarded DIC benefits as the unremarried 
widow of a veteran whose death was service-connected.

3.  The appellant's award of DIC benefits was terminated upon 
her remarriage in March 1986.

4.  The appellant's second marriage was terminated by court 
order dated in May 1994, pursuant to divorce proceedings 
commenced earlier that same month.

5.  The appellant's divorce was not secured through fraud or 
collusion.

6.  No evidence has been presented to show that the 
appellant's second marriage was void, or that it was annulled 
by a court with proper authority.


CONCLUSIONS OF LAW

1.  The appellant is not entitled to reinstatement of DIC 
under the law as it existed in July 1994.  38 U.S.C.A. 
§§ 101(3), 103(d), 1310, 5110(g) (West 1991); N.Y. Dom. Rel. 
Law §§ 170, 200, 211 (Consol. 1999); N.Y. Dom. Rel. Law § 211 
(McKinney 1988); 38 C.F.R. §§ 3.5, 3.50(b), 3.55(a), 19.5 
(1998).

2.  The appellant is entitled to reinstatement of DIC under 
the law as it presently exists.  38 U.S.C.A. §§ 1311(e), 
5110(g) (West 1991 & Supp. 1999); Transportation Equity Act 
for the 21st Century, Pub. L. No. 105-178, § 8207(b), 112 
Stat. 107, 495 (1998); Reinstatement of Benefits Eligibility 
Based Upon Terminated Marital Relationships, 64 Fed. Reg. 
30,244 (1999) (to be codified at 38 C.F.R. § 3.55(a)); 38 
C.F.R. §§ 3.5, 3.50(b), 3.55(a), 19.5 (1998); VAOPGCPREC 13-
98 (Sept. 23, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Recent Change in Law

As noted above, legislation enacted in June 1998 amended the 
law pertaining to reinstatement of DIC.  See Introduction, 
supra.  These changes became effective during the pendency of 
the appellant's appeal.  See Transportation Equity Act for 
the 21st Century, Pub. L. No. 105-178, § 8207, 112 Stat. 107, 
495 (1998) (codified at 38 U.S.C.A. § 1311(e) (West Supp. 
1999)); Reinstatement of Benefits Eligibility Based Upon 
Terminated Marital Relationships, 64 Fed. Reg. 30,244 (1999) 
(to be codified at 38 C.F.R. § 3.55(a)).

In Karnas, the Court noted that when the law controlling an 
issue changes after a claim has been filed or reopened but 
before the administrative or judicial appeal process has been 
concluded, "the question arises as to which law now 
governs."  Karnas, 1 Vet. App. at 311.  In that regard, the 
Court held that:

	[W]here the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal process 
has been concluded, the version most 
favorable to [the] appellant . . . will apply 
unless Congress provided otherwise or 
permitted the Secretary of [VA] (Secretary) 
to do otherwise and the Secretary did so.

Id. at 313.

In the present case, the revised law pertaining to 
reinstatement of DIC does not allow for retroactive 
application prior to October 1, 1998.  The legislative 
enactment which added subsection (e) to 38 U.S.C.A. § 1311 
expressly provides that "[n]o payment may be made by reason 
of section 1311(e) . . . for any month before October 1998."  
See Transportation Equity Act for the 21st Century, Pub. L. 
No. 105-178, § 8207(b), 112 Stat. 107, 495 (1998).  
Consequently, because it is clear from the amending 
legislation that Congress did not intend to accord 
retroactive effect to section 1311(e), the law "prevents the 
application, prior to [October 1, 1998], of the liberalizing 
law rule stated in Karnas."  Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).

Nevertheless, in order to give full consideration to the 
appellant's claim, the Board must review the claim under both 
the law in effect at the time that she filed her claim for 
reinstatement of DIC (the law in effect in July 1994), and 
the law in effect currently (the law in effect as of October 
1998).  This is true because, if the Board were to find that 
the appellant was entitled to reinstatement of DIC under the 
law in effect in July 1994, an effective date earlier than 
October 1, 1998, could be established for the award.  If, 
however, the Board were to find that the appellant was not 
entitled to reinstatement of DIC under the law in effect in 
July 1994, the effective date of the award could be no 
earlier than the effective date of the new revisions.  See 
38 U.S.C.A. § 5110(g) (West 1991) ("where . . . [DIC] . . . 
is awarded or increased pursuant to any Act or administrative 
issue, the effective date of such award or increase . . . 
shall not be earlier than the effective date of the Act or 
administrative issue.").

A.  The Law in Effect in July 1994

Under the version of 38 U.S.C.A. § 103(d) in effect prior to 
November 1, 1990, the remarriage of a surviving spouse of a 
veteran did not bar the reinstatement of DIC to such 
surviving spouse if her remarriage was later terminated by 
death or divorce (unless the divorce was secured through 
fraud or collusion).  However, the Omnibus Budget 
Reconciliation Act of 1990, Pub. L. No. 101-508, § 8004, 104 
Stat. 1388-343 (1990), and a series of other Congressional 
acts, subsequently amended section 103(d) of title 38.  See 
Veterans' Benefits Programs Improvement Act of 1991, Pub. L. 
No. 102-86, § 502, 105 Stat. 414, 424 (1991); Veterans' 
Benefits Act of 1992, Pub. L. No. 102-568, § 103, 106 Stat. 
4320, 4322 (1992).  See also Owings v. Brown, 8 Vet. App. 17, 
19-20 (1995), aff'd, 86 F.3d 1178 (Fed. Cir. 1996) (table) 
(setting out the pre-November 1, 1990, version of 38 U.S.C.A. 
§ 103(d), and subsequent amendments thereto).  The resulting 
law, which was in effect in July 1994, provided that the 
remarriage of an otherwise qualified surviving spouse of a 
veteran was a bar to receipt of DIC unless the remarriage was 
terminated prior to November 1, 1990, or terminated by legal 
proceedings commenced prior to November 1, 1990, or if the 
remarriage was void or annulled by a court of proper 
authority (unless the annulment was secured through fraud or 
collusion).  See 38 U.S.C.A. § 103(d) (West 1991); 38 C.F.R. 
§ 3.55(a) (1998).

A review of the record in the present case reveals that the 
appellant's May 1975 marriage to the veteran was terminated 
by the veteran's death in September 1983.  Thereafter, the 
appellant was awarded DIC benefits as the unremarried widow 
of a veteran whose death was service-connected.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  Her award of DIC 
benefits was terminated upon her remarriage in March 1986, 
and in July 1994 she filed a claim for reinstatement of DIC 
benefits as the surviving spouse of the veteran.  She 
indicated that she had been divorced from her second husband 
in June 1994.

With regard to the law in effect in July 1994, the appellant 
has advanced three fundamental arguments in support of her 
claim for reinstatement of DIC.  First, she contends that 
although she remarried in March 1986, following the death of 
the veteran, her second marriage was terminated by 
proceedings commenced prior to November 1, 1990.  Second, she 
contends that the Government entered into a sort of 
"contract" with her when it informed her at the time of her 
second marriage that her DIC benefits would be reinstated if 
the second marriage ended in death or divorce, and that it 
breached its agreement with her by later changing the 
controlling law.  Third, she asserts that VA employees 
misinformed her about her eligibility for reinstatement of 
DIC under the law, and contends that, had she been given the 
correct information, she could have taken action to ensure 
her continued eligibility for the benefits in question.

1.  "Commencement" of Legal Proceedings

As to the appellant's first argument, the Board notes that 
the record shows that her second marriage was terminated by a 
court order dated in May 1994, and no evidence has been 
submitted which suggests that the second marriage was void or 
annulled by a court of proper authority.  Consequently, her 
entitlement to reinstatement of DIC under the law in effect 
in July 1994 turns on whether her second marriage was 
terminated by legal proceedings commenced prior to November 
1, 1990.

In this context, the Court has held that the question of when 
"legal proceedings" are considered to have "commenced" is 
to be settled by looking to the "underlying law controlling 
the legal proceeding." Owings, 8 Vet. App. at 21.  In the 
present case, the parties obtained their divorce under the 
laws of the State of New York.  Under present New York law, 
effective July 1, 1992, a matrimonial action is commenced 
"by the filing of a summons with . . . notice . . ., or a 
summons and verified complaint . . . ."  N.Y. Dom. Rel. Law 
§ 211 (Consol. 1999).  (Prior to July 1, 1992, a matrimonial 
action was commenced "by the service of a summons with . . . 
notice, . . . or a summons and verified complaint."  N.Y. 
Dom. Rel. Law § 211 (McKinney 1988) (emphasis added)).

Applying New York law to the facts of the present case, it is 
the Board's conclusion that the appellant's second marriage 
was not terminated by legal proceedings commenced prior to 
November 1, 1990.  The May 1994 court order terminating the 
appellant's second marriage clearly indicates that the 
defendant to the divorce proceeding was served with a summons 
and verified complaint in March 1994, and that the summons 
and verified complaint were thereafter presented to the court 
in May 1994.  Since, under current New York law, quoted 
above, it is the filing of the summons and verified complaint 
which marks the commencement of a legal proceeding for 
divorce, and such filing did not occur in this case until May 
1994, it is clear that the proceeding cannot properly be 
considered to have commenced prior to November 1, 1990.  
(This is true even if the pre-July 1992 version of New York 
law is applied.  Under that version of the law, quoted above, 
it was the date of service of the summons and verified 
complaint that controlled in determining when a legal 
proceeding for divorce had been commenced.  Here, the record 
shows that service was not completed until March 1994-well 
after November 1, 1990.)

The appellant contends that a number of events which occurred 
prior to November 1990 should be viewed as marking the 
commencement of legal proceedings resulting in the 
termination of her second marriage.  She maintains that her 
ex-husband exhibited abusive behavior in early 1989; that his 
behavior was soon thereafter reported to state child 
protective services; that she and the children left their 
home to stay with others on several occasions in 1989 and 
1990; that she sought marriage counseling in August 1990; and 
that she and her then husband began to discuss issues 
relating to the division of their property during the fall of 
1990.  In support of her contentions, she has submitted an 
affidavit, dated in February 1998 and signed by her ex-
husband, indicating that they "entered into legal 
proceedings with each other which resulted in the termination 
of [their] . . . marital relationship and included the 
separation of personal finances and the division of marital 
assets" prior to November 1, 1990.  She has also submitted 
bank statements in an effort to demonstrate that separation 
of personal finances occurred prior to November 1, 1990.

Although the Board has reviewed the evidence, statements, and 
testimony submitted by the appellant, and recognizes that 
events occurring in 1989 and 1990 reflect the presence of 
marital difficulties which may well have led to the decision 
to file for divorce, the Court in Owings made clear that, 
under the law in effect in July 1994, it was the underlying 
state law which controlled in determining when legal 
proceedings for divorce were deemed to have been 
"commenced."  Under New York law, quoted above, the 
dispositive act marking the commencement of a proceeding for 
divorce is the filing of the summons with proper notice, or 
of the summons and verified complaint (or, under prior law, 
the service of such documents).  No other methods of 
commencing a legal proceeding for divorce are recognized 
under applicable law.  The appellant's arguments in this 
regard must therefore be rejected.

Although it is true that the appellant's divorce in this case 
was preceded by a period of separation, that fact does not 
alter the Board's conclusion on the matter of her entitlement 
to reinstatement of DIC under the law in effect in July 1994.  
Although separation pursuant to a written agreement may, 
under certain circumstances, serve as a precursor to the 
filing of an action for divorce under New York law, see N.Y. 
Dom. Rel. Law § 170(6) (Consol. 1999), separation and divorce 
are recognized under New York law as distinct causes of 
action.  Compare N.Y. Dom. Rel. Law §§ 170 and 200 (Consol. 
1999).  Separation can, but need not, lead to a subsequent 
action for divorce, and procedures which must be followed in 
order to establish separation pursuant to written agreement 
under New York law, see N.Y. Dom. Rel. Law § 170(6) (Consol. 
1999) (the agreement must be subscribed by the parties 
thereto, acknowledged or proved in the form required to 
entitle a deed to be recorded, etc.), are separate and 
distinct from the procedures which must be followed in order 
to commence a subsequent action for divorce.  See N.Y. Dom. 
Rel. Law § 211 (Consol. 1999) (quoted above).  Consequently, 
it is the Board's conclusion that the date of commencement of 
an action for separation, or of the filing of a written 
agreement of separation, or memorandum thereof, has no 
bearing on this case.  See Owings, 8 Vet. App. at 21 
(suggesting that, in determining the date of commencement for 
purposes of 38 U.S.C.A. § 103(d) and 38 C.F.R. § 3.55(a)(2), 
as they existed in July 1994, it was the underlying state 
statute that dealt with institution of divorce proceedings 
which was determinative).

Even assuming, for purposes of argument, that the date of 
commencement of an action for separation could properly be 
viewed as the date of commencement of legal proceedings 
leading to divorce, reinstatement of DIC would still not be 
warranted.  During a hearing held before the Board at the VA 
Central Office in January 1998, the appellant testified that 
she and her ex-husband began discussing the division of 
property in the fall of 1990.  The available evidence shows, 
however, that they did not begin to live separately on a 
continuous basis until the summer of 1991, that she did not 
consult an attorney regarding legal separation until the 
summer of 1992, and that a written agreement of separation 
was not executed until January 1993.  There is simply no 
suggestion on the current record that an action for 
separation was commenced, or that a written agreement of 
separation, or memorandum thereof, was filed, prior to 
November 1, 1990.  See N.Y. Dom. Rel. Law §§ 170(6), 200, 211 
(Consol. 1999); N.Y. Dom. Rel. Law § 211 (McKinney 1988).

2.  Breach of Contract

A second argument advanced by the appellant, with respect to 
the law in effect in July 1994, is that the Government 
entered into a sort of "contract" with her when it informed 
her at the time of her second marriage in 1986 that her DIC 
benefits would be reinstated if the second marriage ended in 
death or divorce, and that it breached its agreement with her 
by later changing the controlling law.  She argues, in 
essence, that, having been informed of her right to 
reinstatement of benefits under the statute in effect at the 
time of her remarriage, and having taken action in reliance 
thereof, she should be entitled to continue to receive DIC 
benefits under the version of 38 U.S.C.A. § 103(d) in effect 
at that time.

The Court considered this very sort of argument in the Owings 
case.  In that case, the appellant argued that "When I went 
on DIC it was understood that . . . if I remarried [DIC 
benefits] would not be paid . . . but would begin again if I 
was not [married].  Not renewing [the DIC benefits] seems 
[like] a breach of contract."  Owings, 8 Vet. App. at 18.  
The Court rejected that argument, concluding that the 
amendments to 38 U.S.C.A. § 103(d), enacted prior to July 
1994, did not violate the Due Process Clause of the Fifth 
Amendment or any other non-constitutional duty to inform.  
Id. at 22-24.  The appellant in this case is, in effect, 
asking the Board to create an exception or "grandfather 
clause" that was not included in the law in effect in July 
1994.  The revisions which led to the law as it existed when 
she filed her claim for reinstatement of DIC in July 1994, 
and the effective date(s) thereof, were agreed upon by 
Congress, and the Board is without authority to ignore the 
applicable legal authority, despite the possibility that the 
appellant may have entered into a second marriage based on 
her belief that DIC would be reinstated should the marriage 
terminate by death or divorce.  38 C.F.R. § 19.5 (1998).  The 
appellant has cited no statutory or regulatory authority for 
the exception that she seeks.

3.  Administrative Error

A third argument advanced by the appellant, with respect to 
the law in effect in July 1994, is that VA employees 
misinformed her about her eligibility for reinstatement of 
DIC under that law.  She contends that, had she been given 
the correct information, she could have taken action to 
ensure her continued eligibility for the benefits in question 
(e.g., either by expediting her divorce, or seeking an 
annulment instead of a divorce).

This sort of argument was also addressed by the Court in 
Owings.  There, the Court concluded that VA had no legal duty 
to inform the appellant of the change in law, and that "even 
if an employee of VA had informed the appellant that she 
would be eligible for DIC upon any future divorce . . ., VA 
would not be bound to grant benefits due to this 
administrative error."  Owings, 8 Vet. App. at 23.  The 
equitable doctrine of estoppel simply cannot be relied upon 
to grant to the appellant a money remedy that Congress did 
not authorize.  OPM v. Richmond, 496 U.S. 414 (1990) (cited 
in Owings, 8 Vet. App. at 23).

4.  Conclusion

In sum, it is clear from the record that the appellant's 
second marriage did not terminate until 1994.  While she was 
qualified for DIC benefits prior to her remarriage in 1986, 
the fact that her second marriage was not terminated prior to 
November 1, 1990, nor had legal proceedings to terminate the 
marriage commenced prior to November 1, 1990, bars her from 
receiving DIC benefits as the surviving spouse of the veteran 
under the law as it existed in July 1994.  38 U.S.C.A. § 
103(d) (West 1991); 38 C.F.R. § 3.55 (1998).  No exceptions 
to the controlling legal criteria under that law were 
provided by Congress, and the Board has no authority to 
disregard the specific, Congressionally enacted limitation on 
the reinstatement of DIC benefits following the termination 
of remarriage, as it then existed.  See 38 U.S.C.A. § 7104 
(West 1991 & Supp. 1999).  Moreover, the benefit of the doubt 
doctrine is inapplicable since the issue on appeal involves 
the appellant's status as a claimant.  See, e.g., Rogers v. 
Derwinski, 2 Vet. App. 419, 422 (1992); Aguilar v. Derwinski, 
2 Vet. App. 21, 23 (1991).

For all the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for reinstatement of DIC under the law as it existed at 
the time that she filed her claim in July 1994.  To this 
extent, the appeal is denied.

B.  The Law in Effect as of October 1998

The current law governing reinstatement of DIC to a surviving 
spouse of a veteran following termination of remarriage is 
found at 38 U.S.C.A. § 1311(e) (West Supp. 1999).  The new 
law provides, in pertinent part, that:

	The remarriage of the surviving spouse of a 
veteran shall not bar the furnishing of [DIC] 
to such person as the surviving spouse of the 
veteran if the remarriage is terminated by 
death, divorce, or annulment unless the 
Secretary determines that the divorce or 
annulment was secured through fraud or 
collusion.

Id. § 1311(e)(1).  See also Reinstatement of Benefits 
Eligibility Based Upon Terminated Marital Relationships, 64 
Fed. Reg. 30,244 (1999) (to be codified at 38 C.F.R. 
§ 3.55(a)) (to the same effect).

In the present case, it is the Board's conclusion that the 
appellant is entitled to reinstatement of DIC under the law 
as it now exists.  The record clearly shows that the 
appellant's marriage to the veteran was terminated by the 
veteran's death, that the appellant was awarded DIC benefits 
as the unremarried widow of a veteran whose death was 
service-connected, and that her award of DIC benefits was 
subsequently terminated upon her remarriage in March 1986.  
The record further shows that her remarriage has since been 
terminated by divorce, and no evidence has been presented 
which suggests that that divorce was secured through fraud or 
collusion.  Under the circumstances, therefore, the Board 
will grant the appellant's claim for reinstatement of DIC 
under the new law.

In so doing, the Board expressly notes that the present award 
is limited to a reinstatement of DIC only, and does not 
extend to reinstatement of other benefits, such as medical 
care under the VA Civilian Health and Medical Program 
(CHAMPVA), dependents' educational assistance, or loan 
guaranty benefits.  See VAOPGCPREC 13-98 (September 23, 
1998).  The Board further notes that this award, granted 
pursuant to a recent legislative enactment, is subject to the 
provisions of 38 U.S.C.A. § 5110(g) (West 1991), referenced 
above.


ORDER

The appellant is not entitled to reinstatement of DIC under 
the law as it existed at the time that she filed her claim in 
July 1994; to this extent, the appeal is denied.

The appellant is entitled to reinstatement of DIC under the 
law as it presently exists; to this extent, the appeal is 
granted, subject to the law and regulations governing the 
award of monetary benefits.



		
	
	Member, Board of Veterans' Appeals

 

